Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Benzing appeals the district court’s order granting summary judgment for Defendants on his Fair Credit Reporting Act (FCRA) claim. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Benzing does not challenge in his informal brief the district court’s order granting Defendants’ motion to dismiss the additional claims in his com*625plaint, he has forfeited appellate review of that order. Turning to the FCRA claim, we have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Benzing v. Tharrington-Smith, LLP, No. 5:10-cv-00533-F (E.D.N.C. Jan. 19, 2012 & Mar. 23, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.